DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/097,615, filed on 04/13/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019 and 01/25/2021 was filed on and after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “16” in fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because the reference character “130” has been used to designate both “the first duct” and “the first cover” in para. [0067]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a rack the drawer further comprises a rack with which the divider is interlocked, wherein the rack is provided at a front surface or a rear surface of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2003/0115892 A1), hereinafter Fu, in view of Lim et al. (US 2011/0259036 A1), hereinafter Lim.
Regarding claim 1, Fu teaches a refrigerator (fig. 1) comprising:
a cabinet (2, fig. 1) forming a storage compartment (30, fig. 1);
a rear panel (e.g. rear end of the outer housing 37 in fig. 5) forming a rear wall (49, fig. 11) of the storage compartment (30, fig. 11) and having at least one cooling air 76 on the rear end of the outer housing 37 in fig. 11) which discharges cooling air toward the storage compartment (30, fig. 11);
a fan housing (69, fig. 10) coupled to the rear panel (49, fig. 11) and in which a fan (71, fig. 11) configured to generate a circulation of the cooling air is installed; 
an outlet port (e.g. partition plate having 69 having an opening for a fan 71 in fig. 11) which is formed at the fan housing and discharges the cooling air supplied by driving of the fan (71, fig. 11); and 
a drawer (120, fig. 11) provided in the storage compartment (30, fig. 11), wherein, the drawer includes: 
a drawer body (e.g. the drawer 120 having a front wall 122 provided with a handle 123, a floor 126, side walls 128 and 129 and a rear wall 130 in fig. 10) forming a storage space (para. [0032]);
a cooling air duct (e.g. formed between the top wall 84 and the glass plate 45 in fig. 11) provided over the storage space above the drawer body, the cooling air duct being configured to directly supply the cooling air only into the storage space (see at least fig. 11, wherein the cooling air is provided to the front area (i.e. first space) of the drawer 120; para. [0059]),
wherein the cooling air is provided to the storage space from an outside of the drawer (120, fig. 11), and
wherein the rear area is indirectly cooled by the cooling air provided in the front area (see at least fig. 11, wherein the cooling air (i.e. represented with arrow lines) cools the front area, then it flows to the rear area of the drawer. Furthermore, this limitation is inherently taught by Fu reference, due to the fan 71 creating a pressure difference between the inlet and the outlet allowing the cooling air to flow from the front area to the rear area of the drawer, and also due to natural convection).
However, Fu does not explicitly disclose the drawer including:
a divider configured to partition the storage space into a first space and a second space, and 
a cooling air duct provided over only the first space above the drawer body, the cooling air duct being configured to directly supply the cooling air only into the first space, 
wherein the second space is indirectly cooled by the cooling air provided in the first space.
Lim teaches a refrigerator having a drawer (20, fig. 1), wherein drawer includes a divider (30, fig. 3; or 95, fig. 6) configured to partition the storage space into a first space (43, fig. 3) and a second space (41, fig. 3), and a cooling air duct (90, fig. 3; paras. [0062]-[0063]; wherein the cold air guide 90 acts as a duct to guide cold air into the ice-making tray 70; or the ice-making unit housing 110, fig. 6) provided only the first space (43, fig. 3) above the drawer body (i.e. ice tray 70, fig. 3), the cooling air duct (90, fig. 3) being configured to directly supply the cooling air only into the first space (43, fig. 3),
wherein the second space (41, fig. 3) is indirectly cooled by the cooling air provided in the first space (43, fig. 3; para. [0078]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator to have where the cooling air duct is provided only above the first space as taught by Lim, in order to reduce ice-making time (paras. [0071] and [0088]; wherein the cooling air is effectively utilized by discharging the cooling air to a specific space of the drawer, i.e. ice-making tray 70). 

Regarding claim 2, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the cooling air duct (Lim, 90, fig. 3) is arranged such that the cooling air duct is in communication with the first space (Lim, 43, fig. 3) and not to the second space (Lim, 41, fig. 3).

Regarding claim 3, Fu as modified teaches the refrigerator of claim 2 as discussed above, further comprising an inlet port (Fu, 405, fig. 10) defined in a wall of the first space and through which the cooling air in the first space is discharged (Fu, para. [0059]).

Regarding claim 4, Fu as modified teaches the refrigerator of claim 3 as discussed above, wherein the first space (Lim, 43, fig. 3) and the second space (Lim, 41, fig. 3) are arranged in a lateral direction of the refrigerator (see at least fig. 3, where the first space 43 and the second space 41 separated by the divider 30 or 95 are arranged in a lateral direction).

Regarding claim 5, Fu as modified teaches the refrigerator of claim 3 as discussed above, wherein the first space (Fu, 130, fig. 10) comprises a bottom, a front surface, a rear surface (Fu, 88, fig. 11) including the wall, and a side surface (e.g. the drawer 120 having a front wall 122 provided with a handle 123, a floor 126, side walls 128 and 129 and a rear wall 130 in fig. 10), and wherein the inlet port (405, fig. 10) is formed at the rear surface of the first space (para. [0059]).

Regarding claim 6, Fu as modified teaches the refrigerator of claim 5 as discussed above, further comprising a first seat (Fu, 106, 107, 109, fig. 11) in which the fan housing (Fu, 69, fig. 10) is installed, wherein the first seat (Fu, 106, 107, 109, fig. 11) is formed at the rear surface (Fu, 88, fig. 10) of the first space (Fu, see at least fig. 11).

Regarding claim 7, Fu as modified teaches the refrigerator of claim 6 as discussed above, wherein the first seat (Fu, 106, 107, 109, fig. 11; Lim, 51, fig. 6) is recessed downward from a top of the rear surface of the first space, and wherein the inlet port (Fu, 405, fig. 11) is formed below the first seat (Fu, see at least fig. 11).

Regarding claim 8, Fu as modified teaches the refrigerator of claim 6 as discussed above, further comprising a temperature sensor (Fu, 116, fig. 11) provided in the drawer body, wherein the temperature sensor (Fu, 116, fig. 11) is adjacent to the fan housing (Fu, 69, fig. 11). 

Regarding claim 9, Fu as modified teaches the refrigerator of claim 8 as discussed above, further comprising a second seat (Fu, 118, fig. 6) formed in the rear surface of the first space, except for the second seat being connected to the first seat.
However, Fu teaches it is known to place a plurality of temperature sensors (116, 117, fig. 6) in various locations in the drawer to control the amount of intake air and particularly sense an actual temperature in inner housing (para. [0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second seat where the second seat is being connected to the first seat, since it has been held that mere relocation of an element (i.e. second seat) would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Rather, it would be an attempt to discover an optimal location for measuring a temperature inside the drawer.

Regarding claim 10, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the drawer (Fu, 120, fig. 2) is configured to be movable (e.g. the drawer 30 slides open).

Regarding claim 13, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the cooling air duct comprises: 
a first cover (Fu, 45, fig. 11);
a second cover (Fu, 84, fig. 11) coupled to a lower side of the first cover; and
a cooling air path formed between the first cover and the second cover (Fu, see at least fig. 11, wherein the cooling air path (i.e. represented with arrow lines) flows between the first cover 45 and the second cover 84). 

Regarding claim 19, Fu as modified teaches the refrigerator of claim 1 as discussed above, wherein the fan housing (Fu, 69, fig. 10) includes:
a housing body (Fu, 73, fig. 11) which accommodates the fan (Fu, 71, fig. 11);
a panel coupling flange (Fu, i.e. flat plate of the fan housing 69, fig. 11) provided at a rear portion of the housing body and coupled to the rear panel (Fu, 49, fig. 111); and
a blocking wall extending from the panel coupling flange rearward and provided behind the rear panel to prevent defrosted water from being introduced into the housing body (Fu, para. 0030]; in fig. 11 where the flat plate of the fan housing 69 has one lateral edge arranged between projections 106 and 107 and a second, laterally extending edge, which is seated upon ledge 109). 
Note that the above recitation, “to prevent defrosted water from being introduced into the housing body”, regarding the “panel coupling flange” and “blocking wall” of claim 19 is considered to be an intended use limitation. Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here. See MPEP § 2114 II.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Lim and Applicant Admitted Prior Art, Lee et al. (KR 1020130044959 B1), hereinafter Lee.
Regarding claim 11, Fu as modified teaches the refrigerator of claim 10 as discussed above, except wherein a volume of the first space and the second space are variable, based on a movement of the divider.
Lee teaches a drawer having a partition (i.e. divider) which divides a storage space of the drawer, and a partitioning size of the storage space may be changed according to a size of the food item (fig. 2; para. [0007] of the specification of the instant application). 
Because it is known to provide a divider for the purpose of diving a storage space of the drawer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the drawer of Fu as modified by providing the divider of Lee, to divide the storage space as needed

Regarding claim 12, Fu as modified teaches the refrigerator of claim 10 as discussed above, except wherein the drawer further comprises a rack with which the divider is interlocked, wherein the rack is provided at a front surface or a rear surface of the drawer body.
Lee teaches a drawer having a plurality of racks (140, figs. 2 and 8) which allow a divider (110, figs. 2 and 8) having rollers (145, fig. 8) to easily move along the racks without being detached (p. 12, paras. [2-6] of the translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the refrigerator Fu as modified by providing the plurality of racks as taught by Lee, in order for the divider can easily move along the racks without being detached. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fu, in view of Lim and Kang et al. (US 2008/0196440 A1), hereinafter Kang.
Regarding claim 20, Fu as modified teaches the refrigerator of claim 1, except further comprising:
(i) a first seal protruding toward a lower portion of the cooling air duct, the first seal being arranged at a position spaced apart from a side portion of the drawer body toward an inside thereof; and
(ii) a second seal installed at a groove of the second cover, the groove being formed along an edge of the second cover.
As to (i), Fu teaches the lower portion of the cooling air duct (84, fig. 11) and a side portion of the drawer body (see at least para. [0028]; fig. 6; wherein an inner housing 43 that is preferably molded of plastic to include a top wall 84, a bottom wall 85, side walls 86 and 87, a rear wall 88 and an open frontal portion 89) are a single molded of plastic which eliminates the need for having the first seal to prevent the cooling air inside the storage space from leaking between the lower portion of the cooling air duct (84, fig. 11) and the drawer body. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Fu as modified to have the lower portion of the cooling air duct and the side portions of the drawer body into two separate elements and joined using a seal (i.e. gasket, etc…) since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
As to (ii), Kang teaches a storage receptacle for a refrigerator comprising a box casing detachably installed in a refrigerator cabinet, said box casing having a mounting space whereby a storage receptacle can be inserted and withdrawn (para [0017]) and the boxing casing is mounted utilizing support ribs further comprising catching protrusions and hooks (paras. [0137]-[0142]), all for the purpose of providing the user flexibility in withdrawing an entire storage compartment when necessary, while simultaneously preventing inadvertent removal of said box casing (paras. [0017], [0142]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the storage compartment and its cooling air duct and their relationship with the refrigerator cabinet of Fu as modified to reconfigure said compartment to be mounted within the cabinet, whereby the drawer can be inserted and withdrawn, and the mounting structure of the storage compartment comprises support ribs, said support ribs forming a seal along the top surface of the storage compartment wherein catching protrusions comprise a groove relationship with catching hooks along an edge of at least the guide duct, as taught by Kang, in order provide the user flexibility in withdrawing the entire storage compartment when necessary, while simultaneously preventing inadvertent removal of said compartment

Allowable Subject Matter
Claims 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Similar to the allowable subject matter indicated in Patented Parent Application No. 15/097,615, the prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the cooling air duct comprising a coupler extending from the first cover towards the second cover to divide an inner space between the first cover and the second cover into the cooling air path and an air layer. 
The prior art of record, Fu in view of Lim, teaches: a refrigerator comprising a cabinet forming a storage compartment, a rear panel forming a rear wall of the storage compartment and having at least one cooling air outlet hole, a fan housing coupled to the rear panel, an outlet port which is formed at the fan housing, a drawer provided in the storage compartment, wherein the drawer includes a drawer body forming a storage space; a divider configured to partition the storage space into a first space and a second space; and a cooling air duct provided over only the first space above the drawer body. 
However, neither Fu nor Lim fails to disclose, suggest, or teach, the cooling air duct comprising the coupler extending from the first cover towards the second cover to divide an inner space between the first cover and the second cover into the cooling air path and an air layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2013/0000333 A1) teaches a refrigerator including a first seal protruding toward a lower portion of a cooling air duct and arranged at a position spaced apart from a side portion of the drawer body toward an inside thereof (para. [0108]; wherein the coupling members 526 and 534 create a seal by mounting the guide duct 500, disposed from the side of the drawer body, to the top surface of the storage compartment, said seal extending from the lower to the top portion of the guide duct). (Claim 20)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763